DETAILED ACTION
Election/Restrictions
Applicant’s election of species (2) (different alleles of a target sequence are recognized by different allele specific decoder sequences, see claim 4), species (4) (the decoder sequence and the detection sequence of a target sequence is different, see claim 13), and species (5) (the target region is a genomic region of interest, see claim 17) in the reply filed on March 1, 2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)). Claims 1-2, 4-11, and 13-19 will be examined. 

Specification
The disclosure is objected to because of the following informality: since case 11/725,597 has been abandoned, applicant is required to update this information in paragraph [0066] of the specification. 
Appropriate correction is required.

Claim Objections
Claim 1 is objected to because of the following informalities: (1) “each” in step a) should be “each of the immobilized DNA clusters”; (2) “the DNA clusters having target sequences” in step b) should be “the DNA clusters”; (3) “DNA clusters having target sequences” in step c) should be “the DNA clusters”; and (4) “each decoder sequence” in step c) should be “each of the plurality of target sequences”. 
Claim 2 is objected to because of the following informalities: (1) “providing a decoder sequence specific for each target sequence” should be “providing decoder sequences, each of the decoder sequences is specific for each of the plurality of target sequences”; (2) “each decoder sequence” in step a) or b) or e) should be “each of the decoder sequences”; (3) “(i= 1, 2, ...M)” should be removed to the end of step b) and without parentheses; (4) “the decoder sequence pool” in step b) should be “the set of  decoder sequence pools”; (5) “[logNT]” in step b) should be “logNT”; (6) “decoder sequences” in step c) should be “the decoder sequences”; (7) “the decoder sequence pool set” in step d) should be “the set of decoder sequence pools”; and (8) “each DNA cluster” in step e) should be “each of the DNA cluster”. 
Claim 4 is objected to because of the following informality: “different alleles of a target sequence are recognized by different allele specific decoder sequences” should be “different alleles of  one of the plurality of target sequences are recognized by different allele specific decoder sequences from the decoder sequences”. 
Claim 5 or 6 is objected to because of the following informalities: (1) “a decoder sequence” should be “one of the decoder sequences”; and (2) “the decoder sequence” should be “the one of the decoder sequences”. 
Claim 7 is objected to because of the following informality: “the decoder sequence comprises two oligonucleotides complementary to adjacent sections of its target sequence” should be “each of the decoder sequences comprises two oligonucleotides complementary to adjacent sections of its target sequence”. 
Claim 8 is objected to because of the following informality: “the decoder sequence” should be “the one of the decoder sequences”. 
Claim 9 is objected to because of the following informality: “each decoder sequence pool comprises a selected combination of decoder sequences, wherein the presence of a decoder sequence is designated as 1 and the absence of a decoder sequence is designated as 0 in the M-bit identification code, and each decoder sequence is represented by a M-bit binary identification code” should be “each of the decoder sequence pools comprises a selected combination of the decoder sequences, wherein the presence of one of the decoder sequences is designated as 1 and the absence of the one of the decoder sequences is designated as 0 in the M-bit identification code, and each of the decoder sequences is represented by a M-bit binary identification code”. 
Claim 10 is objected to because of the following informality: “decoder sequences are unlabeled, and the presence of a decoder sequence is detected by decoder sequence mediated DNA polymerization” should be “the decoder sequences are unlabeled, and the presence of the decoder sequences is detected by decoder sequence mediated DNA polymerization”. 
Claim 11 is objected to because of the following informalities: (1) “DNA clusters annealed to detection sequences” in step h) should be “the DNA clusters annealed to detection sequences”; and (2) “labeled DNA clusters having target sequences” in step i) should be “the labeled DNA clusters”. 
Claim 13 is objected to because of the following informality: “the decoder sequence and the detection sequence of a target sequence is different” should be “ each of the plurality of target sequences has a different decoder sequence and a different detection sequence”. 
Claim 15 is objected to because of the following informality: “the presence of a copy number variation for a target sequence is detected when the number of the target sequence is significantly different from those of reference sequences” should be “the presence of a copy number variation for one of the target sequences is detected when the number of the one of the target sequences is significantly different from those of the reference sequences”. 
Claim 16 is objected to because of the following informality: “wherein the decoder sequences are divided into a plurality of first decoder sequences, each complementary to a different target sequence within one of the target regions, and providing a plurality of second decoder sequences, each complementary to a different target sequence within one of reference regions that are known to have no copy number variation, wherein the first and the second decoder sequences are combined to use for decoding the DNA Clusters, and wherein the numbers of target sequences of a target region and the numbers of target sequences of reference regions are compared to determine if the target region has a copy number variation” should be “wherein the decoder sequences are divided into a plurality of first decoder sequences, each of the first decoder sequences complementary to a different target sequence within one of the target regions, and providing a plurality of second decoder sequences, each of the second decoder sequences complementary to a different target sequence within one of reference regions that are known to have no copy number variation, wherein the first decoder sequences and the second decoder sequences are combined to use for decoding the DNA Clusters, and wherein the numbers of target sequences of the one of the target regions and the numbers of target sequences of the reference regions are compared to determine if one of the target regions has a copy number variation”. 
Claim 17 is objected to because of the following informality: “the target region” should be “the one of the target regions”. 
Claim 18 is objected to because of the following informality: “the average number of all the target sequences of a target region and the average number of all the target sequences of a reference region” should be “the average number of the target sequences of the one of the target regions and the average number of the target sequences of the one of the reference regions”. 
Claim 19 is objected to because of the following informality: “target sequences of a target region are grouped into a sequence bin of certain length, and the average number of target sequences in each sequence bin of the target region and the average number of target sequences in each sequence bin of the reference region are used for determination of the presence of copy number variation in the target region” should be “the target sequences of the one of the target regions are grouped into sequence bins of certain length, and the average number of the target sequences in each of the sequence bins for one of the target regions and the average number of target sequences in each of sequence bins for one of the reference regions are used for determination of the presence of copy number variation in one of the target regions”. 
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Enablement 
Claims 1-2, 4-11, and 13-19 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 
Factors to be considered in determining whether a disclosure meets the enablement requirement of 35 USC 112, first paragraph, have been described by the court in In re Wands, 8 USPQ2d 1400 (CA FC 1988).  Wands states at page 1404,
“Factors to be considered in determining whether a disclosure would require undue experimentation have been summarized by the board in Ex parte Forman. They include (1) the quantity of experimentation necessary, (2) the amount of direction or guidance presented, (3) the presence or absence of working examples, (4) the nature of the invention, (5) the state of the prior art, (6) the relative skill of those in the art, (7) the predictability or unpredictability of the art, and (8) the breadth of the claims.”

The Nature of the invention
The claims are drawn to a method for simultaneously enumerating a plurality of target sequences in a DNA sample. The invention is a class of invention which the CAFC has characterized as “the unpredictable arts such as chemistry and biology.”  Mycogen Plant Sci., Inc. v. Monsanto Co., 243 F.3d 1316, 1330 (Fed. Cir. 2001).  

The Breadth of The Claims
Claim 1 encompasses a method for simultaneously enumerating a plurality of target sequences in a DNA sample, comprising the steps of: a) performing a single-molecule clonal amplification on the DNA sample to obtain a large number of immobilized DNA clusters, each having an identical DNA sequence and being spatially separated from one another with a random distinguishable address; b) decoding the identity of the DNA clusters having target sequences by use of a hybridization decoding process with a set of decoder sequence pools; and c) enumerating DNA clusters having target sequences, thereby obtaining the number of each target sequence in the DNA sample. Claim 2 is further limits claim 1 and requires that the hybridization decoding process comprises the steps of: a) providing a decoder sequence specific for each target sequence, wherein each decoder sequence has N different labeling states, wherein N is at least 2;
b) designing a M-bit identification code to uniquely represent each decoder sequence, wherein M rounds of decoding hybridizations are to be performed to decode T types of different target sequences, and the value of i" bit (i= 1, 2, ...M) of the M-bit identification code of a decoder sequence defines the labeling state of the decoder sequence used in the decoder sequence pool for the i“ round decoding hybridization, wherein T is the total number of different types of target sequences and M is no less than logNT; c) making a set of M pools of decoder sequences according to the M-bit identification codes; d) performing M rounds of sequential decoding hybridizations with the decoder sequence pool set and the DNA clusters in an order defined by the M-bit identification codes; and e) recording the labeling state of each DNA cluster in each round of decoding hybridization to decode the identity of DNA clusters based on the M-bit identification code for each decoder sequence. Claims 4-11, and 13-19 are dependent on claim 2. 

Working Examples
The specification provides 4 working examples: (1) Simultaneous Detection of Fifty Somatic Mutations in a Cell-Free Circulating DNA Sample; (2) Simultaneous Detection of 200 Genomic Mutation Sequences Using a Detection by Extension Decoding Method; (3) Simultaneous Detection of 100 Copy Number Variations Using FRET Labeled Decoder Sequences; and (4) Detection of Genome-Wide Copy Number Variation in a Genomic DNA Sample (see pages 15-17 of US 2020/0362408 A1, which is US publication of this instant case). However, the specification provide no working example for simultaneously enumerating a plurality of target sequences in a DNA sample using the methods recited in claims 1, 2, 4-11, and 13-19. 

The Amount of Direction or Guidance Provided and The State of The Prior Art
The specification provides 4 working examples: (1) Simultaneous Detection of Fifty Somatic Mutations in a Cell-Free Circulating DNA Sample; (2) Simultaneous Detection of 200 Genomic Mutation Sequences Using a Detection by Extension Decoding Method; (3) Simultaneous Detection of 100 Copy Number Variations Using FRET Labeled Decoder Sequences; and (4) Detection of Genome-Wide Copy Number Variation in a Genomic DNA Sample (see pages 15-17 of US 2020/0362408 A1, which is US publication of this instant case).  However, the specification does not provide a guidance to show whether a plurality of target sequences in a DNA sample can be simultaneously enumerated using the methods recited in claims 1, 2, 4-11, and 13-19. Furthermore, there is no experimental condition and/or experimental data in the specification to support the claimed invention.  During the process of the prior art search, the examiner has not found any prior art which is related to simultaneously enumerate a plurality of target sequences in a DNA sample using the methods recited in claims 1, 2, 4-11, and 13-19. 

Level of Skill in The Art, The Unpredictability of The Art, and The Quantity of Experimentation Necessary
While the relative skill in the art is very high (the Ph.D. degree with laboratory experience), there is no predictability whether a plurality of target sequences in a DNA sample can be simultaneously enumerated using the methods recited in claims 1, 2, 4-11, and 13-19.
First, although the specification teaches that “[T]he term ‘single-molecule clonal amplification’, as used herein, refers to an amplification process for generating a large number of DNA sequences from one single DNA molecule to form a localized DNA cluster. This technique uses one single DNA molecule as a template and performs PCR amplification to generate thousands and millions of copies of DNA sequences in a localized region. At least a part of the PCR primers are immobilized to a solid support, which allows the generated DNA molecules to be immobilized to a local cluster so as to form a distinguishable ‘clone’. In some embodiment, the generated DNA cluster comprises DNA duplexes; in other embodiment, the generated DNA cluster comprises single-stranded DNAs” and “[T]he term ‘DNA clusters’, as used herein, refers to a localized cluster of DNA molecules having identical sequences which is generated from a single-molecule clonal amplification. The DNA cluster comprises identical single-stranded or double-stranded DNA sequences that are attached to a solid support. For example, the DNA clusters can be generated on spots of a glass slide or be attached to microbeads, micro-wells or other microparticles” (see paragraphs [0066] and [0067] of US 2020/0362408 A1, which is US publication of this instant case), since claim 1 does not require that each of PCR primers immobilized on each localized region of a solid support is a single molecule and only hybridizes to a single molecule of a plurality of target sequences in a DNA sample, if each localized region of the solid support contains multiple molecules of the PCR primers, multiple molecules of the PCR primers on each localized region of the solid support hybridizes with multiple molecules of the plurality of target sequences in the DNA sample and a clonal amplification are performed using multiple molecules of the plurality of target sequences as templates. Thus, it is unpredictable how a single-molecule clonal amplification on the DNA sample can be performed such that a plurality of target sequences in a DNA sample cannot be simultaneously enumerated using the methods recited in claims 1, 2, 4-11, and 13-19. Furthermore, although the specification teaches that “[T]he term ‘decoding process’, as used herein, refers to a process to identify all the DNA clusters having target sequences, including identification of the location of such DNA cluster and the particular target sequence that it contains. The target sequences are uniquely identified by a target sequence specific decoder sequence that is complementary to part of the target sequence and can specifically anneal to the target sequence in the hybridization process. A target sequence is identified as a sequence containing a complementary sequence of the corresponding decoder sequence or detection sequence. The DNA clusters having target sequences may only be a part of all the DNA clusters immobilized on a solid support” (see paragraph [0072] of US 2020/0362408 A1, which is US publication of this instant case), since claim 1 does not indicate how to differentiate different hybridization complexes formed by a plurality of different target sequences in the DNA sample in step b) such as using multiple fluorescent labels on a set of decoder sequence pools, it is unpredictable how the identity of the DNA clusters having target sequences can be decoded by use of a hybridization decoding process with a set of decoder sequence pools such that a plurality of target sequences in a DNA sample cannot be simultaneously enumerated using the methods recited in claims 1, 2, 4-11, and 13-19.
Second, although the specification teaches that “[T]he term ‘M-bit identification code’, as used herein, refers to a unique M-bit code that is used to represent and identify a target/decoder sequence in the decoding hybridization. The M-bit identification code contains information to specify the operation of the decoding hybridizations. M is calculated as [logNT], which is the minimum number of decoding hybridization cycles required to decode T types of different target sequences when N is the total number of different labeling states for each decoder sequence. The i.sup.th bit value (i=1, 2, . . . M) of the identification code specifies the labeling state of the target sequence specific decode sequence that is used in i.sup.th round of decoding hybridization. For example, 6-bit identification codes are used to decode 50 sequences using decoder sequences having two labeling states: red and green fluorescence. The red and green fluorescence labeling is assigned a digital value of 1 and 2, respectively. A first decoder sequence having a 6-bit identification code of (121211) will be having a labeling state of Red, Green, Red, Green, Red and Red in the 1st, 2nd, 3rd, 4th, 5th and 6th round of decoding hybridization. A second decoder sequence having a 6-bit identification code of (221212) will be having a labeling state of Green, Green, Red, Green, Red and Green in the 1st, 2nd, 3rd, 4th, 5th and 6th round of decoding hybridization. After M rounds of decoding hybridizations, the labeling states order of a DNA cluster is compared with the M-bit identification codes for each decoder sequence. A DNA cluster is identified as having a target sequence when its labeling pattern matches to what is specified in the M-bit identification code of the target sequence. In the above example, a DNA cluster having the first decoder sequence specific target sequence will have labeling pattern of Red, Green, Red, Green, Red and Red in the 1st, 2nd, 3rd, 4th, 5th and 6th round of the decoding hybridization. A DNA cluster having the second decoder sequence specific target sequence will have labeling pattern of Green, Green, Red, Green, Red and Green in the 1st, 2nd, 3rd, 4th, 5th and 6th round of the decoding hybridization”, “[A] hybridization-based decoding algorithm is used to identify the DNA clusters having one of fifty target sequences. The red fluorescent (value:1) and the green fluorescent (value:0) of a decoder sequence are the two labeling states that are used to decode 50 target sequences. The total number of decoding hybridizations used is 6 ([log250]. A red fluorescent decoder sequence is included in the decoder sequence pool of a particular round of decoding hybridization if the bit value of the decoder sequence for the particular round is 1, and a green fluorescent decoder sequence is included if the bit value is 0. The 6-bit identification codes are selected such that red fluorescent decoder sequence is included at least two times in the six hybridization reactions. The 6-bit identification codes for each target sequence are selected as shown in Table 2. For example, the 6-bit identification codes for target sequence No. 1, No. 2 and No. 3 are 110000, 101000, and 011000, respectively. The decoder sequence pools for six rounds of decoding hybridization are shown in the columns for 1st bit, 2nd bit, 3rd bit, 4th bit, 5th bit and 6th bit”, and “[T]he six rounds of decoding hybridize reaction is performed as follows: adding the first pool of decoder sequences to hybridize with the DNA clusters; measuring the fluorescence of each DNA cluster and assigning a digital value to each DNA cluster based on fluorescence readout (Red: 1, Green: 0); denaturing and removing the bound decoder sequences; adding the second pool of decoder sequences to perform the second round decoding hybridization; repeating the decoding hybridizations until all the six rounds of hybridization reactions are completed. The identity of each DNA cluster having a target sequence can be determined by comparing the fluorescence readout pattern with the 6-bit identification code. For example, the fluorescence readout pattern for target sequence No. 1 should be "Red/Red/Green/Green/Green/Green" as defined by the 1st 6-bit identification code (110000). The fluorescence readout pattern for target sequence No. 2 should be ‘Red/Green/Red/Green/Green/Green’ as defined by the 2nd 6-bit identification code (101000)” (see paragraphs [0077], [0130], and [0131], and Table 2 of US 2020/0362408 A1, which is US publication of this instant case), since claim 2 does not indicate how to generate the value of ith bit based on N different labeling state in each of M rounds of sequential decoding hybridizations (eg., in which situation, i=1 or i=2 in each of M rounds of sequential decoding hybridizations when each decoder sequence has 2 different labeling states), it is unpredictable how the M-bit identification codes designed in step b) of claim 2 can be generated in step d) of claim 2 such that the identity of DNA clusters cannot be decoded based on the M-bit identification code for each decoder sequence as recited in step e) of claim 2. 
Third, although the specification teaches that “[I]n some embodiment, the presence of a decoder sequence is determined by decoder sequence mediated DNA polymerization to make a labeled extension strand. In some embodiment, a labeled dNTP is added during decoder sequence mediated DNA polymerization to make a labeled extension strand. The labeled extension strand comprises a fluorescent, a chemiluminescent or a biotin label. In some embodiment, one, two, three or four types of fluorescent nucleotides are added during decoder sequence mediated DNA polymerization” and “[I]n some embodiment, the presence of a decoder sequence is determined by detecting a physical or chemical change generated by decoder sequence mediated DNA polymerization. The physical or chemical change is selected from pyrophosphate, hydrogen ion and temperature change generated during decoder sequence mediated DNA polymerization” (see paragraphs [0049] and [0050] of US 2020/0362408 A1, which is US publication of this instant case), since claim 10 does not require to make a labeled extension strand or detecting a physical or chemical change generated by decoder sequence mediated DNA polymerization as taught by the specification, it is unpredictable how the presence of a decoder sequence can be detected by decoder sequence mediated DNA polymerization. 
Case law has established that “(t)o be enabling, the specification of a patent must teach those skilled in the art how to make and use the full scope of the claimed invention without ‘undue experimentation’.” In re Wright 990 F.2d 1557, 1561.  In re Fisher, 427 F.2d 833, 839, 166 USPQ 18, 24 (CCPA 1970) it was determined that “[T]he scope of the claims must bear a reasonable correlation to the scope of enablement provided by the specification to persons of ordinary skill in the art”.  The amount of guidance needed to enable the invention is related to the amount of knowledge in the art as well as the predictability in the art.  Furthermore, the Court in Genentech Inc. v Novo Nordisk 42 USPQ2d 1001 held that “[I]t is the specification, not the knowledge of one skilled in the art that must supply the novel aspects of the invention in order to constitute adequate enablement”.  
In view of above discussions, the skilled artisan will have no way to predict the experimental results. Accordingly, it is concluded that undue experimentation is required to make the invention as it is claimed.  The undue experimentation at least includes to test whether a plurality of target sequences in a DNA sample can be simultaneously enumerated using the methods recited in claims 1, 2, 4-11, and 13-19.
Conclusion
In the instant case, as discussed above, the level of unpredictability in the art is high, the specification provides one with no guidance that leads one to claimed methods.  One of skill in the art cannot readily anticipate the effect of a change within the subject matter to which the claimed invention pertains. Thus given the broad claims in an art whose nature is identified as unpredictable, the unpredictability of that art, the large quantity of research required to define these unpredictable variables, the lack of guidance provided in the specification, the absence of any working example related to claimed invention and the no teaching in the prior art balanced only against the high skill level in the art, it is the position of the examiner that it would require undue experimentation for one of skill in the art to perform the method of the claim as broadly written.

Conclusion
20. 	No claim is allowed. 
21.	Papers related to this application may be submitted to Group 1600 by facsimile transmission.  Papers should be faxed to Group 1600 via the PTO Fax Center.  The faxing of such papers must conform with the notices published in the Official Gazette, 1096 OG 30 (November 15, 1988), 1156 OG 61 (November 16, 1993), and 1157 OG 94 (December 28, 1993)(See 37 CAR § 1.6(d)).  The CM Fax Center number is (571)273-8300. 
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Frank Lu, Ph.D., whose telephone number is (571)272-0746.  The examiner can normally be reached on Monday-Friday from 9 A.M. to 5 P.M.
 	If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Dave Nguyen, can be reached on (571)272-0731.   
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/FRANK W LU/Primary Examiner, Art Unit 1634                                                                                                                                                                                                        June 3, 2022